Collins, J.,
(dissenting.) I feel obliged to dissent, and will state my' reasons as concisely as the importance of the case will permit. Upon the redirect examination of Dr. Brinley, the state was permitted to-show that, when he (three days after the alleged outrage) examined the lacerations and bruises upon the complainant, she told him that she had been raped. I think the admission of this testimony error, for which a new trial should be awarded. In no other class of crim-' inal offences do we find an exception to the reasonable and well-justified rule that hearsay evidence must be excluded. I feel confident that such exception should -be confined to its narrowest limits, and the rights of a defendant in prosecutions of this class jealously guarded-against encroachment by the introduction of a kind of testimony which, in or out of court, is regarded as of a most mischievous and unreliable character. It is admitted that these persons were improp--*284•erly together; and, in such cases there is more danger of an unjust •conviction than where there is an utter absence of a foundation for -the charge. In the one instance there is a basis upon which may be .built the claim that rape has been committed, and that which in truth •was mere fornication becomes in court the most detestable of crimes, •while in the other the story is entirely a fabrication, and for that reason less likely to be credited. The rule which I think has been relaxed in the admission of the physician’s testimony is broadly enough .stated thus: In cases of rape, the conduct of the person against whom the offence is said to have been committed, and in particular •.the fact that she made complaint, soon after the offence, to persons •to whom she would naturally complain, are deemed to be relevant.See Steph. Dig. Ev, art. 8, and note. Under this the testimony as to •complainant’s statement to her sister that she had been outraged was clearly admissible as tending to corroborate her present assertions, .and to rebut any presumption which might have arisen had she remained silent. State v. Skettleworth, 18 Minn. 191, (208.) We then have to deal with an exception to a wise and salutary rule as to hearsay; and the exception is that, upon the trial of persons charged with -the crime of rape, it may be shown that the female made a reason.ably prompt complaint to those to whom she would naturally speak ■in her distress. The admissibility of such testimony is not wholly dependent upon the minutes or hours which may have elapsed, but more upon opportunity and circumstances. It need not be made instantly, nor to the first persons the injured female may meet. The opportunity being afforded for her to denounce the perpetrator of the crime to those persons in whom she may have confidence, — to such as we should naturally expect an appeal for assistance and vindication by one who has been so cruelly wronged, — if she remains silent, without reasonable excuse,'the presumption is against her, and the .story is looked upon with a degree of distrust. And the disclosures •stould be to some extent spontaneous, such as we might ordinarily .anticipate; for instance, to friends and relatives, or to an officer of •the law. If such statements be made, they not only rebut the suspicion which silence might engender, but tend strongly to confirm. It is, of course, impossible to establish any rule with preciseness; for *285tbe surroundings and circumstances of eacb case alone can direct and’guide the court.to a conclusion which will not be unjust and oppress-ive, and which will not add to the dangers and difficulties which beset the unfortunate man charged with so odious a crime as rape. In1 the case at bar there was an attempt by the complainant and her' sister to smother the affair, which proved unsuccessful, mainly because the latter was unable to repress and control her indignation when-meeting the defendant soon after she had heard her sister’s story. The newspapers then made it public. The defendant, after being assailed by the sister in the street, left the state, advised so to do by a friend, and his pursuit and prosecution had been determined upon-before the statement was made, the admission of which constitutes-the alleged error. More than this, the complainant had so far recovered as to be able to walk to a depot, travel by rail to another city, in which she walked, first, to her sister’s and thence to the doctor’s-office, that her injuries might be ascertained, and medical testimony thereof be had upon contemplated prosecution. She did not go to-the physician for protection, assistance, or vindication. She went that competent evidence might aid, sustain, and corroborate her story upon the witness stand. Her visit was formal, and upon business. Her statements then made as to the cause of her bruises and lacerations were of the same quality. They were not the exclamations of a¡deeply-injured female, who, flying from her assailant, seeks refuge-in the arms of a protector; nor were they what we reasonably expect from one who has suffered an outrage, and seeks comfort and consolation from the lips of those who are nearest and dearest to her. They were not complaints, but assertions which savor strongly of method and design. If properly admissible in evidence, I see no point where a court can halt and say that statements of this class are irrelevant and inadmissible, because too remote, too artificial, to be of any probative value. The defendant’s version of what transpired between these parties, as related by him upon the witness stand, does not commend him to any honorable man; but I am sure that no one who listened to the testimony upon the trial would have expressed surprise or felt that there had been a miscarriage of justice, had the verdict-been, not guilty. It would serve no good purpose, however, to detail *286•the testimony, nor is it of consequence; for in all cases, without re- . garcl to the weight of evidence or its conclusiveness, I am thoroughly impressed with the conviction that the exception to the rulé needs to be . carefully guarded, and that there should be “no relaxation of the rules . of evidence for the purpose of supporting the accusation.- * * * There is much greater danger that injustice may be done the defend- . ant in cases of this kind than there is in prosecutions of any other • character.” People v. Hulse, 3 Hill, 309, 317; Baccio v. People, 41 N.Y. 265. It may be urged that a jury will carefully scrutinize such testimony, and give to it the consideration it is fairly entitled to, and -no more. If jurors could thus be depended upon, would ordinarily • exercise good judgment and proper discrimination, the suggestion would be quite sufficient. But it is a matter of common experience -that hearsay is most insinuating and mischievous, difficult to justly . and impartially weigh when once impressed upon the human mind. It is in my judgment the duty of the court to carefully examine, and, unless clearly within the exception to the rule, prevent the admission • of testimony so easily fabricated, and so liable to do a rank injustice.